Citation Nr: 0702006	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from August 1968 until 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

A review of the record discloses the veteran applied for an 
increased rating for his service connected disabilities of 
residuals of a shell fragment wound to the left shoulder with 
a retained foreign body and restriction of motion, residuals 
of a shell fragment wound to the left parietal area with 
retained foreign body and traumatic cephalgia and residual 
scars from shell fragment wounds to the left anterior chest, 
left posterior chest and left posterior area.  The RO has not 
adjudicated the claims and as such these claims are REFERRED 
to the RO for appropriate action.


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2002 
and August 2003.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if an increased rating evaluation 
is awarded.  Although the RO did not advise the veteran of 
such information, because the claim for an increased rating 
is being denied, the RO will not issue an effective date.  
Proceeding with the appeal presently does not therefore inure 
to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and lay statements are 
associated with the claims file.  Additionally, the veteran 
was afforded a VA examination.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The RO granted service connection for PTSD in an October 2002 
rating decision.  At that time, a 30 percent evaluation was 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
veteran appealed that decision as he argues the rating 
evaluation does not accurately reflect the severity of his 
PTSD.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

As noted, the veteran's PTSD was evaluated under Diagnostic 
Code 9411.  Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including PTSD, provide for 
a 30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130, Diagnostic 
Code 9411.   A 50 percent rating is for assignment when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The evidence of record includes VA outpatient treatment 
records and a lay statement by the veteran's spouse.  When 
the evidence of record is reviewed in light of the schedular 
criteria set forth above, the Board finds that the veteran is 
not shown to warrant a higher evaluation of 50 percent for 
PTSD.  

The veteran underwent a VA examination in October 2002 to 
assess the presence and severity of PSTD.  The veteran 
reported a history of two marriages and described some 
difficulty obtaining employment directly after his separation 
from service.  However, he indicated he has worked for the US 
Postal Service since 1979.  The veteran did not demonstrate 
impairment in thought process or communication.  He denied 
delusions, hallucinations, inappropriate behavior and 
suicidal or homicidal thinking.  The veteran maintained 
activities of daily living and did not demonstrate memory 
loss, ritualistic behavior or panic attacks.  The veteran was 
alert and oriented in all spheres.  The examiner reported 
there were symptoms of increased responsitivity as reflected 
by sleep disturbance, hypervigilance, increased irritability 
and startle response.  The veteran also demonstrated avoidant 
behavior including avoidance of psychological stimuli and 
decreased friends and activities.  The veteran had persistent 
and recurrent reappearance of stressors through dreams, 
thoughts and psysiological reactivity.  The GAF score was 65.  

A November 2003 VA record reflected the veteran was seen for 
evaluation in the outpatient PTSD program.  The veteran 
presented with intrusive recollections several times a weeks, 
intense dreams, particularly dreams of being blown up, and 
one to two episodes of psychological distress when exposed to 
cues per week.  Physiological distress upon exposure to cues 
was reported several times week.  The veteran avoided 
thoughts or feelings every day, and avoided activities, 
places or people one to two times per week, particularly 
places where there were loud noises.  He also informed the 
physician he had a diminished interest in activities, such as 
going to public places or crowded events.  He was detached 
most of the time and he explained he did not want or have 
friends.   There was no restricted range of affect and very 
little sense of foreshortened future.  He indicated he had 
sleep disturbance, irritability or outbursts of anger, an 
exaggerated startle response and hypervigilance most of the 
time.  There was no difficulty in concentration.  The veteran 
completed high school and some college.  He advised the 
physician that he worked for the Postal Service for 29 years.  
He reported one marriage and indicated he was still living 
with his wife.  Mental status examination revealed the 
veteran was appropriately dressed and had normal energy.  
Attention, concentration, memory, knowledge, mood and affect 
were described as normal.  The veteran's speech had a normal 
rate and tone and a low volume.  Language was coherent and 
relevant.  The veteran denied hallucinations or delusions.  
His thought process was logical and goal oriented without 
tangentiality, circumstantiality, loose associations or 
flight of ideas.  There was no suicidal or homicidal 
ideation, plan or intent.  A GAF score of 65 was assigned.   

A December 2003 VA outpatient treatment record reflected 
symptoms of sleep disturbance, 3-4 anxiety attacks per day, 
and anger.  During another treatment appointment in December 
2003, the veteran complained of feeling tense, having road 
rage and being bothered by loud sudden noises.  He avoided 
things which reminded him of the Vietnam War and reported 
panic attacks when in confined places.  He complained of 
sleep disturbances, including nightmares.  The veteran 
reported he was married and had two children.  He indicated 
he worked for the Post Office since 1973.  Mental status 
examination revealed speech with a normal rate, rhythm and 
volume.  The veteran's mood was described as well-related, 
cooperative and tense.  He demonstrated a full affect, 
logical thought processes, no psychotic symptoms, no thoughts 
of hurting himself or others, and normal insight and 
judgment.  The GAF was 58.  Psychotropic medication was 
prescribed for symptoms of distressing recollections, dreams, 
flashbacks, feelings of detachment, restricted affect, 
insomnia, irritability, hypervigilance and depressed mood.

The veteran also submitted a lay statement from his wife in 
support of his claim.  The veteran's spouse related she had 
been married to the veteran for 30 years.  She explained she 
met the veteran prior to his enlistment in the Army and 
described him as any other man at that time.  She reported he 
was not angry, depressed or agitated, but was kind, 
considerate, loving and caring and would do anything for 
friends or family prior to entering service.  The veteran's 
spouse attested he was different upon his return from 
service.  She indicated they separated for periods because of 
his anger, hostility, depression and anxiety.  She described 
the veteran as never happy and always angry.  She explained 
he has constant headaches, depression, anxiety, insomnia, 
nightmares, sleepwalking and night sweats.  She indicated he 
becomes agitated with other drivers when he is in the car.  
He also experienced claustrophobia.  

In light of the above rating criteria, the evidence does not 
support a schedular evaluation in excess of 30 percent for 
the veteran's PTSD.  None of the evidence illustrates the 
veteran's PTSD manifested with symptoms such as 
circumstantial, circumlocutory or stereotyped speech, 
difficulty understanding complex commands, impaired memory, 
impaired judgment, impaired abstract thinking or disturbances 
of motivation and mood.  

While the evidence did indicate that the veteran demonstrated 
some symptoms contemplated by the 50 percent rating 
evaluation, these symptoms were sporadic in nature and the 
record reflected equal periods during which the veteran 
reported no such symptoms.  For example, the veteran reported 
some panic attacks during a December 2003 VA outpatient 
treatment visit.  However, previous records reflected the 
veteran denied having panic attacks.  The December 2003 VA 
outpatient treatment record also indicated the veteran was 
prescribed medication, in part for a symptom of restricted 
affect.  That same treatment record, however, described the 
veteran's affect as full.  Concerning the veteran's ability 
to maintain work and social relationships, although the 
veteran reported he did not need or want friends, the record 
reflects the veteran has been married for over 30 years.  
While the veteran described difficulty obtaining work upon 
his discharge from service, the record reflected the veteran 
subsequently worked for the Postal Service for at least 27 
years. 

Additionally, the veteran's GAF scores reflect a level of 
functioning greater than that the 50 percent rating 
evaluation contemplates.  The score of 65 recorded during the 
October 2002 VA examination and November 2003 VA outpatient 
treatment visit denotes mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  The score of 58 from the December 2003 VA 
outpatient treatment visit denotes moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

The symptoms experienced by the veteran, as described above, 
are more akin to the kind of symptoms contemplated by the 
criteria for the 30 percent rating.  As such, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of the currently assigned 30 percent 
rating.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An increased initial evaluation in excess of 30 percent for 
PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


